                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                 Case No. 18-20151
                                                 Hon. Matthew F. Leitman
v.

JERELL CLEMENT

     Defendant.
__________________________________________________________________/

                   ORDER MODIFYING BOND CONDITION

      IT IS HEREBY ORDERED that the condition of Defendant Jerell

Clement’s bond that requires him to wear a GPS electronic monitoring system is

hereby VACATED, effective October 21, 2019 at 8:30 a.m.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: October 18, 2019



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 18, 2019, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764
